DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “0 to 0.10 wt% Zr”, and the claim also recites “one or more of:… Zr, in an amount that does not exceed 0.050 wt%” which is an optional narrower statement of the range/limitation. Independent claim 9 
Claims 6 and 14 recite the limitation "the b* " in line 1.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the examiner is uncertain what “the b*” is in reference to.
Claims 2, 3, 10, and 11 are indefinite, as dependent claims 3 and 11 contain the limitation “further comprising magnesium” and then states that magnesium and zinc are in the form of MgZn2. However, the independent claim (upon which claims 3 and 11 are dependent on) already requires magnesium, which makes the phrase  “further comprising magnesium” unnecessary (and confusing). 
Claims 2 and 10 contain a similar limitation of “comprising magnesium”. 
Claims dependent on the above rejected claims are likewise rejected under this statute. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-13, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-246555A (JP’555).
JP’555 teaches an Al-Zn-Mg alloy at abstract, Table 1 comprising (in wt%):

Claim 1
Al alloy
cl. 4
cl. 5
Claim 9
Al alloy
JP’555
JP’555 
ex. A6
Zn
-4.5


>4.25
5.5-7.5
6.50
Mg
0.5-2.0


0.5-2.0
1.2-2.2
1.70
Cu
0-0.50
<0.03

0-0.50
-0.10
0.03
Zr
0-0.10


0-0.10
-0.05
0.03
Ag, Mo, Cr, Ti, Zr
one or more of:
-0.1% Ag
-0.050% Mo
-0.050% Cr
-0.050% Ti
-0.050% Zr

-0.05% Cr
one or more of:
-0.1% Ag
-0.050% Mo
-0.050% Cr
-0.050% Ti
-0.050% Zr

0.03% Ti
0.01% Cr

Table 1: claims vs. JP’555
wherein example A6 in Table 1 of JP’555 fall within the claimed ranges of Zn, Mg, Cu, Zr, Ag (cl. 9, 12, 13). Because JP’555 teaches an example within the claimed ranges, it is held that JP’555 anticipates the claimed invention.
Concerning claim 15’s limitation of an anodized layer, JP’555 teaches an anodic oxidation treatment on said Al-Zn-Mg alloy product (abstract, etc.). Concerning claim 15’s limitation of “An enclosure for an electronic device” as well as claim 16’s limitation of “An electronic device comprising the enclosure of claim 15”, JP’555 teaches said alloy is formed into case-type structures for laptops, personal computers, cellular phones, and digital cameras, and therefore meets the instant product limitation.  
Concerning claims 10 and 11, because the Al-Zn-Mg alloy composition of JP’555 falls within the claimed ranges, together with extruding and heat treating (see JP’555 at [0015]) as set forth in the instant specification [0112-0114], then substantially the same microstructure 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Claims 1, 2, 3, 5, 9-11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shikama et al (US 2013/0213533A1).
Shikama teaches an Al-Zn-Mg alloy comprising (in wt%):

Claim 1
Al alloy
cl. 4
cl. 5
Claim 9
Al alloy
Shikama, broad
Shikama
Ex. A5
Shikama
Ex. A4
Zn
-4.5


>4.25
3.0-8.0
6.51
3.60
Mg
0.5-2.0


0.5-2.0
0.4-2.0
0.67
0.62
Cu
0-0.50
<0.03

0-0.50
0.05-2.0
0.15
0.16
Zr
0-0.10


0-0.10
-0.10
-
-
Ag, Mo, Cr, Ti, Zr
one or more of:
-0.1% Ag
-0.050% Mo
-0.050% Cr
-0.050% Ti
-0.050% Zr

-0.05% Cr
one or more of:
-0.1% Ag
-0.050% Mo
-0.050% Cr
-0.050% Ti
-0.050% Zr
-0.10% Cr
0.03% Ti
0.05% Cr
0.02% Ti
0.02% Cr

Table 2: claims vs. Shikama
wherein Ex. A5 falls within the alloying ranges of instant claims 9 and 13, and Ex. A4 falls within the alloying ranges of instant claims 1 and 5. Because Shikama teaches an example within the claimed ranges, it is held that Shikama anticipates the claimed invention. 
Concerning claims 2, 3, 10, and 11, because the Al-Zn-Mg alloy composition of Shikama falls within the claimed ranges, together with working and heat treating (see Shikama at 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See Best and MPEP 2112, supra.  Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.


Claims 1-5, 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 2005/0238529).
Lin et al (abstract, Figure, [0014-0015]) teaches an Al-Zn-Mg alloy comprising (in wt%):

Claim 1
Al alloy
cl. 4
cl. 5
Claim 9
Al alloy
Lin et al 
Lin Table 1
Zn
-4.5


>4.25
3.5-5.5
4.5
Mg
0.5-2.0


0.5-2.0
1.0-1.5
1.2
Cu
0-0.50
<0.03

0-0.50
0-0.35
-
Zr
0-0.10


0-0.10
-0.2
-
Ag, Mo, Cr, Ti, Zr
one or more of:
-0.1% Ag
-0.050% Mo
-0.050% Cr
-0.050% Ti
-0.050% Zr

-0.05% Cr
one or more of:
-0.1% Ag
-0.050% Mo
-0.050% Cr
-0.050% Ti
-0.050% Zr
0.0025-0.05
-

Table 3: claims vs. Lin
wherein the ranges of Lin et al overlap the claimed alloying ranges (instant claims 1, 4, 5, 9, 12, 13) “with sufficient specificity”. Additionally/alternatively, Lin at Table 1 teaches an example with ranges of Zn, Mg, Cu, Zr within the claimed ranges. Because Lin et al teaches (narrow) ranges that overlap the instant ranges “with sufficient specificity” (see MPEP 2131.03), it is held that Lin et al anticipates the instant claims.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shikama, as applied to claims above.
Shikama is discussed above.
Concerning claims 7, 8, 15, and 16- Shikama teaches an article is formed out of said alloy – such as a hollow extruded material (abstract) with excellent strength properties. It would have been obvious to one of ordinary skill in the art to have used the hollow extruded Al-Zn alloy product of Shikama for an electronic housing, because Shikama teaches said hollow extrusion has excellent strength properties absent of weld cracking (examples). Further, it would have been obvious to have applied an anodized layer on the Al-Zn-Mg alloy product of Shikama, in order to provide the predictable purpose of adding a layer of decorative, corrosion resistance.
Claims 7, 8, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Lin is discussed above.
Concerning claims 7, 8, 15, and 16, Lin teaches forming said Al-Zn-Mg alloy into a shaped casting with good corrosion resistance, fine grain size, and good strength properties [0016]. It would have been obvious to one of ordinary skill in the art to have used the Al-Zn alloy product of Lin for an electronic housing and applied an anodized layer on said Al-Zn-Mg alloy product, because Lin teaches said alloy exhibits good strength and corrosion resistance [0016], and the fine grain size promotes a desirable appearance when anodized [0016].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,208,371. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of US’371 are drawn to an overlapping Al-Zn-Mg-Cu-Zr alloy (see in particular, US’371 at claim 1). It would have been within the level of one of ordinary skill in the art to form the Al-Zn alloy taught by the claims of US’371 into the claimed “housing for an electronic device” and further apply an anodized layer, because claim 17 of US’371 teaches excellent strength, and because anodization is known to provide the predictable result of forming a decorative and corrosion resistant layer. Concerning instant claims 2, 3, 10, and 11, because the claims of US’371 teach an overlapping Al-Zn-Mg alloy, then substantially the same precipitates, such as MgZn2, are expected to be present.

Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,597,762. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of US’762 are drawn to an overlapping Al-Zn-Mg-Cu-Zr-Fe-Si alloy, MgZn2 precipitates (see in particular, US’762 at claim 1). Claim 16 of US’762 recites forming a 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,544,493. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of US’493 are drawn to an overlapping Al-Zn-Mg-Cu-Zr-Fe-Si alloy. Because claim 13 of US’493 teaches a substantially overlapping Al-Zn-Mg alloy processed by hot working, solution treating, and aging, substantially the same properties (MgZn2 precipitates,) are expected for the alloy product defined in the claims of US’493 as for the products of the present claims.
It would have been within the level of one of ordinary skill in the art to form the Al-Zn alloy taught by the claims of US’493 into the claimed “housing for an electronic device” because claim 11 of US’493 recites excellent strength. It would have been obvious to have further applied an anodized layer to the Al-Zn-Mg alloy product of the claims of US’493, because anodization is known to provide the predictable result of forming a decorative and corrosion resistant layer.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/790,151 (reference application).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US’151 are drawn to an overlapping Al-Zn-Mg-Cu-Zr alloy, containing MgZn2. Claim 16 of US’466 recites forming said alloy into an electronic devise enclosure. It would have been obvious to have further applied an anodized layer to the Al-Zn-Mg alloy product of the claims of US’493, because anodization is known to provide the predictable result of forming a decorative and corrosion resistant layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/654,855 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of US’855 are drawn to an overlapping Al-Zn-Mg-Cu-Zr-Fe-Si alloy. Because claim 1 of US’855 defines a substantially overlapping Al-Zn-Mg alloy then substantially the same properties (such as MgZn2 precipitates) are expected for the product defined in the claims of US’855 as for those defined in the instant claims. 
It would have been within the level of one of ordinary skill in the art to form the Al-Zn alloy taught by the claims of US’855 into the claimed “housing for an electronic device” because 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/
Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        3/17/21